Name: Commission Regulation (EC) No 1644/2004 of 20 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 21.9.2004 EN Official Journal of the European Union L 296/1 COMMISSION REGULATION (EC) No 1644/2004 of 20 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 34,1 999 34,1 0707 00 05 052 81,1 096 12,9 999 47,0 0709 90 70 052 91,7 999 91,7 0805 50 10 382 67,7 388 55,9 508 37,1 524 39,7 528 51,6 999 50,4 0806 10 10 052 87,8 220 121,0 400 170,3 624 146,2 999 131,3 0808 10 20, 0808 10 50, 0808 10 90 388 87,4 400 92,4 508 68,9 512 106,1 528 86,4 800 177,0 804 93,0 999 101,6 0808 20 50 052 102,7 388 79,0 999 90,9 0809 30 10, 0809 30 90 052 117,7 999 117,7 0809 40 05 066 82,3 094 29,3 624 117,4 999 76,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.